Citation Nr: 0637722	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for autoimmune system 
disorder, claimed due to undiagnosed illness.  

2.  Entitlement to service connection for blurred vision, 
claimed due to undiagnosed illness.  

3.  Entitlement to service connection for shortness of 
breath, claimed due to undiagnosed illness.  

4.  Entitlement to service connection for essential tremors 
of the hands, claimed due to undiagnosed illness.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability.  

6.  Entitlement to service connection for an acquired 
psychiatric disability.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin condition, claimed due to undiagnosed illness.  

8.  Entitlement to service connection for a skin condition, 
claimed due to undiagnosed illness.  

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
muscle and joint pains, claimed due to undiagnosed illnesses.  

10.  Entitlement to service connection for muscle and joint 
pains, claimed due to undiagnosed illnesses.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and S.D.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1990 to April 
1991.  He served in Southwest Asia from November 15, 1990, to 
April 5, 1991. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that, in pertinent part, denied entitlement to 
service connection for autoimmune system disorder, blurred 
vision, shortness of breath, and for essential tremor of the 
hands and/or legs, all claimed due to undiagnosed illness.  
The decision also determined that new and material evidence 
had not been received to reopen claims of entitlement to 
service connection for an acquired psychiatric disability and 
other nervous symptoms, for a skin condition claimed due to 
undiagnosed illness, and for aches, pains, and stiffness of 
various joints and muscles, claimed due to undiagnosed 
illness. 

Entitlement to service connection for shortness of breath, an 
acquired psychiatric disability, a skin condition, bilateral 
knee pains, lumbar and cervical spine pains, and left 
shoulder pains are addressed in the REMAND portion of the 
decision below.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic disability manifested by autoimmune system 
breakdown has not been manifested to a degree of 10 percent 
or more.  

2.  There is no competent medical evidence indicating that 
the veteran has blurred vision due to an undiagnosed illness 
or to a medically unexplained chronic multisymptom illness.  

3.  Neurologic tremors of the hands for which no diagnosis 
has been offered has been manifested to a degree of 10 
percent or more.  

4.  By rating decision of December 1996, the RO denied 
service connection for a nervous condition, for a skin 
condition, and for muscle and joint pains, and properly 
notified the veteran of that decision.  

5.  The veteran did not appeal the December 1996 decision and 
it became final.

6.  Evidence received at the RO since the December 1996 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claims of 
entitlement to service connection for a nervous condition, 
for a skin condition, and for muscle and joint pains.  

7.  Chronic pains in the thoracic spine, hips, ankles, and 
thumbs are manifested to a degree of 10 percent or more and 
have not been attributed to a known diagnosis.

8.  Chronic pains in the bilateral thigh and calf muscles, 
the shoulder girdles, and the upper back are manifested to a 
degree of 10 percent or more and have not been attributed to 
a known diagnosis.

9.  Neither elbow nor wrist pain has existed for at least 6 
months.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by autoimmune system 
breakdown due to undiagnosed illness was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1117, 1118, 5103, 5103A, 
5107 (West 2002 
& Supp. 206); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

2.  A chronic disability manifested by blurry vision due to 
undiagnosed illness is not presumed to have been incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1117, 1118, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

3.  A chronic disability manifested by tremors of the hands 
due to undiagnosed illness is presumed to have been incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1117, 1118, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

4.  A December 1996 RO rating decision, which denied service 
connection for a nervous condition, a skin condition, and 
muscle and joint pains is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

5.  New and material evidence has been received to warrant 
reopening the previously and finally denied claims of 
entitlement to service connection for a nervous condition, 
for a skin condition, and for muscle and joint pains and the 
claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).

6.  A chronic disability manifested by pains in the thoracic 
spine, hips, ankles, and thumb joints due to undiagnosed 
illness is presumed to have been incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

7.  A chronic disability manifested by pains in the bilateral 
thighs and calves, the upper back, and the bilateral shoulder 
girdles due to undiagnosed illness is presumed to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1111, 1117, 1118, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  VA must tell a claimant 
the types of medical and lay evidence that the claimant could 
submit that is relevant to establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in March 2001, November 2003, and in February 2006.  
These letters informed the veteran of what evidence is needed 
to substantiate the claims, what evidence he was responsible 
for obtaining, and what evidence VA would undertake to 
obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  

VA sent its first notice letter prior to the initial adverse 
decision, as held by the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  In Dingess v. Nicholson, 19 Vet. 
App. 473, the Court held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

In the present appeal, the RO will issue a rating decision 
assigning a disability rating and an effective date for each 
disability the Board has granted service connection for in 
this decision.  Each disability rating will be assigned in 
accordance with the rating criteria that will be supplied 
with the rating decision.  The effective date will be in 
accordance with the rule for assignment of effective dates, 
which will be included with the rating decision.  

If the veteran is dissatisfied with either the disability 
rating or effective date that will be assigned by the RO, he 
retains the right to submit a notice of disagreement in 
accordance with appeal instructions that will be issued with 
the rating decision.  Thus, no unfair prejudice to the 
veteran will result from the Board's grant of service 
connection at this time.  

Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability [explained below] resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms listed in this regulation provided 
that such disability became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006.  For purposes of this 
regulation, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: (1) 
fatigue (2) signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or symptoms 
(7) neuro-psychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper and lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.  Supervening 
conditions, willful misconduct or affirmative evidence that 
the condition was not incurred during active military service 
in Southwest Asia will preclude payment of compensation under 
this section.  38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002); 
38 C.F.R. § 3.317 (2006).

In materials published in the Federal Register when 38 C.F.R. 
§ 3.317 was issued, VA explained objective indications of 
chronic disability:

   Ordinarily, an objective indication is 
established through medical findings, i.e., 
"signs" in the medical sense of evidence 
perceptible to an examining physician.  However, we 
also will consider non-medical indications which can 
be independently observed or verified, such as time 
lost from work, evidence that a veteran has sought 
medical treatment for his or her symptoms, evidence 
affirming changes in the veteran's appearance, 
physical abilities, and mental and emotional 
attitude, etc.  

60 Fed. Reg. 6660, 6663 (1995).  

Included within the meaning of an undiagnosed illness is 
fibromyalgia and other medically unexplained chronic 
multisymptom illness, which means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings and inconsistent demonstration of laboratory  
abnormalities.  38 C.F.R. § 3.317(a) (2) (2006).  

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  He claims that he 
has undiagnosed illnesses manifested by neurologic and other 
signs and symptoms such as an autoimmune system breakdown, 
blurry vision, shortness of breath, tremors of the hands, 
muscle and joint pain, a skin disorder, and a nervous 
disorder.  

Autoimmune System Disorder

The veteran claims that chemical or biological agents 
affected his autoimmune system.  A medical abstract notes 
that Gulf War veterans exhibit poor antibody response to 
polio boosters.  Significantly, however, the veteran has not 
alleged that he has any disabling sign or symptom allegedly 
caused by an impaired autoimmune system.  In September 2000, 
he submitted a comprehensive list of signs and symptoms 
allegedly due to undiagnosed illnesses (which the Board has 
considered very carefully), but he did not report any 
disabling symptom allegedly associated with autoimmune system 
breakdown.  He reported that as a precaution he had been 
tested for AIDS, HIV, and hepatitis.  

The veteran has not submitted objective evidence of a chronic 
disability for which service connection for an undiagnosed 
illness due to autoimmune system breakdown can be granted.  
After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection is therefore denied for 
an undiagnosed illness manifested by auto immune system 
breakdown.  

Blurred vision

The veteran has claimed blurred vision due to undiagnosed 
illness.  In September 2000, he reported that blurred vision 
would come and go.  The veteran has maintained that he has 
occasional blurry vision, which has appeared for over six 
months.  The veteran testified before the undersigned that 
blurred vision was intermittent, but that no doctor had 
offered a reason for it.  A May 2000 VA neurology 
consultation report reflects that the eyes were normal, that 
is, no diagnosis was offered.  While the veteran is competent 
to describe his symptomatology, to include blurred vision, he 
is not qualified to render an opinion concerning medical 
causation or a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  In the instant case, there is no competent 
medical evidence that the veteran currently has blurred 
vision as a result of a qualifying chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness defined by a cluster 
of signs or symptoms.

Moreover, there is no other basis upon which service 
connection can be granted. Specifically, post-service records 
are negative for any current diagnosis pertaining to blurred 
vision.  As the veteran does not have a current disability 
related to blurred vision, there is no basis on which to 
establish service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for blurred vision.  As such, that 
doctrine is not applicable in the instant appeal and his 
claims must be denied.  38 U.S.C.A. § 5107.

Tremors of the Hands

According to a May 2000 VA neurology consultation report, 
bilateral hand tremors began in the recent 7 months.  The 
neurologist noted constant, fine tremors of both hands.  The 
impression was essential tremor limited to the hands.  Since 
then, VA neurologists and other examiners have noted mild 
upper extremity tremors with no focal neurological deficit.  
The only diagnosis offered is essential hand tremors.   

In August 2006, the veteran testified that these hand tremors 
were constant and that he took two prescription medications 
to control them.  S.D. testified that the veteran's hands 
were often too shaky to sign his name.  

There is objective evidence of a chronic, undiagnosed 
condition, that is, fine bilateral hand tremors that have 
existed for more than six months, but have not been 
attributed to a known diagnosis.  The diagnosis "essential 
tremor" connotes that the tremor is of unknown origin.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, mild 
incomplete paralysis affecting the median nerve of either 
hand warrants a 10 percent rating.  Therefore, rating by 
analogy to median nerve incomplete paralysis, the chronic 
bilateral hand tremors are manifested to a degree of at least 
10 percent for each hand.  There has been no evidence 
presented that suggests that these symptoms are the result of 
a supervening condition, willful misconduct, or that the 
condition was not incurred during active military service in 
Southwest Asia.  

The regulatory requirements for presumptive service 
connection have been met.  Service connection is therefore 
granted for an undiagnosed illness manifested by chronic 
bilateral hand tremors.

New and Material Evidence for an Acquired Psychiatric 
Disorder 

In a December 1996 rating decision, the RO denied entitlement 
to service connection for a nervous condition.  The veteran 
and his representative were notified of that action in a 
letter from the RO, and did not appeal.  Thus, the rating 
decision became final absent further timely appeal.  
38 U.S.C.A. § 7105.  When a claim has been disallowed by the 
RO, "the claim may not thereafter be reopened and allowed 
and a claim based upon the same factual basis may not be 
considered" unless new and material evidence has been 
presented.  38 C.F.R. § 3.156 (2006).

Pursuant to 38 C.F.R. § 3.156(a) (2006), "a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  This 
version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  

The claim in this appeal was received prior to the effective 
date of the revision and must be evaluated using the 
earlier-more liberal-version of the regulation, which notes 
that new and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The evidence considered in the December 1996 RO rating 
decision consists of service medical records (SMRs), VA 
examination reports, VA outpatient treatment reports, a DD 
Form 214, and the veteran's claim and statements.  Included 
is an October 1996 diagnosis of depressive disorder, NOS; 
however, no competent evidence at that time linked the 
disability to active service. 

The Board must review the evidence submitted since the final 
December 1996 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant, whether it is so significant it 
should be considered to fairly evaluate the claim, or whether 
it results in a more complete record for evaluating the 
service connection claim.  

The evidence submitted since the December 1996 RO decision 
include a March 2004 VA progress note that mentions 
depression and anxiety, for which VA was dispensing 
paroxetine and amitriptyline.  This evidence of an acquired 
anxiety disorder is new evidence because it had not been 
considered in the prior rating decision.  It is material 
because psychiatric disorders are diagnosed.  Thus, the newly 
submitted evidence is new and material and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The application to reopen the claim 
must therefore be granted.  38 U.S.C.A. § 5108; Manio, supra.

New and Material Evidence for a Skin Condition

In a December 1996 rating decision, the RO denied entitlement 
to service connection for a skin condition.  The veteran and 
his appointed representative were notified of that action in 
a letter from the RO, and did not appeal.  Thus, the rating 
decision became final absent further timely appeal.  
38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  

The application to reopen a claim of entitlement to service 
connection for a skin condition was received in February 
2000, which is prior to the effective date of the revision.  
The evidence submitted must be evaluated using the earlier-
more liberal-version of the regulation.  38 C.F.R. 
§ 3.156(a) (2001); Hodge, supra.

Considered in the December 1996 RO rating decision is an 
October 1996 VA general medical examination report.  The 
report reflects that the veteran claimed that skin rashes 
first occurred while serving in the Persian Gulf.  The 
examiner noted a skin rash over the mid-sternum and offered a 
diagnosis of folliculitis.  

The Board must review the evidence submitted since the final 
December 1996 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant, whether it is so significant it 
should be considered to fairly evaluate the claim, or whether 
it results in a more complete record for evaluating the 
service connection claim.  The evidence submitted since the 
December 1996 RO decision includes a June 2001 VA examination 
report that notes numerous round itchy rashes of the thighs, 
arms, and upper torso that looked like tinea corporis.  A 
March 2004 VA physical examination report notes a blotchy, 
brown-colored skin rash in the back and lateral arms that 
reportedly had been visible for years, but never treated.  No 
diagnosis was offered.  

The medical evidence of skin rashes of the thighs, back, 
torso, and lateral arms is new because it had not been 
considered in the prior rating decision.  It is material 
because it provides a missing element for service connection, 
which is a new undiagnosed skin disorder.  Thus, the Board 
concludes that the newly submitted evidence is new and 
material and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The 
application to reopen the claim of entitlement to a skin 
condition must therefore be granted.  38 U.S.C.A. § 5108; 
Manio, supra.

New and Material Evidence for Service Connection for Muscle 
and Joint Pains, Claimed Due to Undiagnosed Illness.  

In a December 1996 rating decision, the RO denied entitlement 
to service connection for muscle spasm and joint stiffness.  
The veteran and his appointed representative were notified of 
that action in a letter from the RO, and did not appeal.  
Thus, the rating decision became final absent further timely 
appeal.  38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  An 
application to reopen these claims was received in February 
2000.

Considered in the December 1996 RO rating decision was an 
October 1996 VA general medical examination report that 
reflects that the veteran claimed that painful knees and low 
back pain with muscle spasm began in the Persian Gulf.  He 
claimed a current neck spasm and shoulder pain.  The 
physician noted that shoulder, neck, and back muscles were 
swollen and found trigger points in the spine and shoulder 
areas.  The physician noted that the veteran had no low back 
pain but then noted that lumbar spine range of motion was 
limited due to mid-thoracic pain.  The right knee was larger 
than the left knee.  The cervical spine had slight limitation 
of motion, but the hips and ankles had normal range of 
motion.  X-rays showed mild degenerative changes at the left 
knee and at the lumbar and cervical spines.  X-rays also 
showed increased lordosis of the lumbar spine and decreased 
lordosis of the cervical spine.  An MRI showed a right knee 
meniscus tear.  The diagnoses were fibromyalgia of the 
shoulder girdles and upper back; cervical muscle spasm with 
early degenerative changes; mechanical low back syndrome with 
early degenerative changes and marked muscle spasm; right 
medial meniscus posterior horn tear; and, left knee 
degenerative joint disease.  

In the muscles portion of the October 1996 VA examination, 
the physician noted that the veteran wore a low back corset 
and used heating pads for relief.  The diagnosis was 
fibromyositis of the upper back, shoulders, and posterior 
neck lacking sufficient trigger points over the sacrum, low 
back, and gluteal areas for a complete diagnosis of 
fibromyalgia. 

In the joints portion of the October 1996 VA examination, the 
physician offered diagnoses of right medial meniscus 
posterior horn tear, left knee degenerative joint disease, 
mechanical low back syndrome with degenerative joint disease, 
cervical spasm with cervical degenerative joint disease and 
loss of cervical curvature, and fibromyalgia of the 
shoulders, scapular, and upper back areas.  

The final December 1996 VA rating decision denied service 
connection for muscle pain due to undiagnosed illness on the 
basis that a diagnosis of fibromyalgia had been given to 
account for the symptoms.  

The Board must review the evidence submitted since the final 
December 1996 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant, whether it is so significant it 
should be considered to fairly evaluate the claim, or whether 
it results in a more complete record for evaluating the 
service connection claim.  

The evidence submitted since the December 1996 RO decision 
includes a private treatment report dated in September 1996 
that reflects that the veteran had a work-related neck injury 
in September 1996 with an assessment of cervical strain.  
This report was received at the RO in November 1996 but was 
not listed as having been considered in the December 1996 
decision.  

The new evidence includes a February 1999 VA chronic fatigue 
syndrome examination report that mentions migrating pains of 
the knees, hips, and shoulders.  No diagnosis was offered.  
VA outpatient treatment reports dated in 1999 and 2000 
reflect complaints of joint stiffness, some days worse than 
others.  A July 2000 VA magnetic resonance imaging (MRI) 
showed cervical spondylosis.  

The new evidence also includes a February 2001 VA chronic 
fatigue syndrome compensation examination report.  The 
physician found no diagnosis that would explain the reported 
symptoms that appeared to be vague, subjective, nonspecific 
symptoms of generalized pain, aching, spasm, joint tenderness 
and muscle pains.  The physician found the relevant body 
systems to be completely normal, without any evidence of 
muscle wasting or atrophy or of limitation of motion of any 
joint. 

Also new is a June 2001 VA chronic fatigue syndrome 
examination report that reflects claims of generalized joint 
pains in the cervical spine, lumbosacral spine, ankles, 
knees, hips, shoulders, elbows, and wrists.  The physician 
offered a diagnosis of generalized, nonspecific, subjective 
symptomatology including aching, spasm, joint tenderness, and 
muscle pain.  

The new evidence includes a June 2003 VA fibromyalgia 
examination report that mentions that the veteran had no 
complaint of muscle pain or myalgias, arthralgias, joint 
stiffness, or regional myofascial pain.  The examiner found 
no fibromyalgia.  

An August 2003 VA chronic fatigue syndrome examination report 
reflects complaints of bilateral thigh aching, bilateral calf 
and foot cramping, low back pain, shoulder pain, muscle pain, 
bilateral hip aching and bilateral knee pain.  The veteran 
denied any wrist or elbow pain, but he reported bilateral 
thumb pains.  X-rays showed degenerative changes in the 
cervical spine and the left shoulder acromioclavicular joint.  
The relevant diagnoses were cervical spine and left shoulder 
degenerative joint disease; and, myalgia.  The physician felt 
that many of the joint complaints could be explained by 
osteoarthritis. 

A March 2004 medical student note reflects complaint of 
chronic joint and muscle pains.  

Much of the new medical evidence submitted since the final 
December 1996 rating decision is material because it provides 
additional evidence of chronic, undiagnosed muscle and joint 
pains.  Thus, the evidence is new and material and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The application to reopen 
the claims of entitlement to service connection for 
undiagnosed illnesses manifested by chronic muscle and joint 
pains must therefore be granted.  38 U.S.C.A. § 5108; Manio, 
supra.



Entitlement to Service Connection for Muscle and Joint Pains, 
Claimed Due to Undiagnosed Illness 

The veteran has claimed that multiple muscles and joints are 
painful.  Diagnoses have been offered for some, but not all, 
reported symptoms.  Left knee pain is attributed to 
degenerative joint disease.  Right knee pain is attributed to 
a torn meniscus.  Low back and neck pain is attributed to 
lumbar and cervical spine degenerative joint disease; and 
left shoulder pain is attributed to degenerative changes of 
the acromioclavicular joint.  Other bilateral shoulder pains 
were attributed to fibromyalgia of the shoulder girdles and 
upper back by a VA examiner in October 1996, although the 
same VA examiner then explained that a diagnosis of 
fibromyalgia was not supported by the symptoms and concluded 
that the symptoms indicated fibromyositis of the upper back, 
shoulders, and posterior neck.  

Resolving ambiguity and doubt in favor of the veteran, the 
Board finds that muscle pains of the shoulder girdles, the 
upper back, the thighs, and the calves have not been 
attributed to a known diagnosis.  Likewise, joint pains in 
the hips, the ankles, and the thumbs have not been attributed 
to a known diagnosis.  

Concerning the elbows and wrists, the veteran reported that 
those joints were painful in June 2001; however, in June and 
August 2003, the veteran denied any elbow or wrist pain.  
Thus, because elbow or wrist pain did not exist for at least 
6 months, a chronic disability has not been shown.  

The Board finds objective evidence of chronic joint pains 
that have existed for more than six months.  These pains of 
the ankles, hips, thumbs, and thoracic spine have not been 
attributed to a known diagnosis.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, a painful joint warrants at least a 10 
percent rating.  Therefore, an undiagnosed illness has caused 
chronic joint pains that have been manifested to a degree of 
10 percent.  There has been no evidence presented that 
suggests that these joint pains are the result of a 
supervening condition, willful misconduct, or that the 
condition was not incurred during active military service in 
Southwest Asia.  The regulatory requirements for presumptive 
service connection for joint pains have been met.  Service 
connection is therefore granted for an undiagnosed illness 
manifested by chronic joint pains of the ankles, hips, 
thumbs, and thoracic spine.

The Board also finds objective evidence of chronic muscle 
pains of the bilateral shoulder girdle muscles, the bilateral 
thigh muscles, and the bilateral calf muscles that have 
existed for more than six months and have not been attributed 
to a known diagnosis.  While myalgia and fibromyalgia have 
been offered as diagnoses, these are symptom-based diagnoses 
that describe the muscle pains rather than offer a diagnosis 
of an underlying disorder.  

Under 38 C.F.R. § 4.73, painful muscle groups can warrant 
ratings up to 60 percent, depending on the severity of the 
injury, and compensable ratings are warranted for moderate 
injury of any muscle group.  Therefore, it is at least as 
likely as not that these muscle pains have been manifested to 
a degree of 10 percent.  There has been no evidence presented 
that suggests that these symptoms are the result of a 
supervening condition, willful misconduct, or that the 
condition was not incurred during active military service in 
Southwest Asia.  The Board therefore finds that the 
regulatory requirements for presumptive service connection 
for muscle pains have been met.  Service connection is 
therefore granted for an undiagnosed illness manifested by 
muscle pains of the bilateral shoulder girdles, upper back, 
the bilateral thighs, and the bilateral calves.  


ORDER

Service connection for an autoimmune system disorder, claimed 
due to undiagnosed illness, is denied.  

Service connection for blurred vision, claimed due to 
undiagnosed illness, is denied.  

Service connection for tremors of the hands, claimed due to 
undiagnosed illness, is granted.  

New and material evidence having been submitted, the claims 
of entitlement to service connection for an acquired 
psychiatric disability, for a skin condition, and for muscle 
and joint pains claimed due to undiagnosed illness are 
reopened.  To this extent, the appeal is granted

Service connection for muscle pains of the bilateral thighs, 
calves, upper back, and shoulder girdles, claimed due to 
undiagnosed illness, is granted.  

Service connection for joint pains of the bilateral ankles, 
hips, thoracic spine, and bilateral thumbs, claimed due to 
undiagnosed illness, is granted.  


REMAND

Shortness of Breath

In September 2000, the veteran first claimed entitlement to 
service connection for shortness of breath, although an 
October 1996 VA general medical examination report mentions 
that the veteran had to rest after climbing one flight of 
stairs.  During a June 2001 VA chronic fatigue syndrome 
examination, his chest was clear.  During an August 2003 VA 
chronic fatigue syndrome examination, the examiner noted 
treatment for sinusitis, but did not offer a diagnosis for 
shortness of breath.  VA outpatient treatment reports reflect 
treatment occasionally for sinobronchial syndrome, however, 
those reports do not link shortness of breath to any known 
diagnosis.  The veteran recently testified before the 
undersigned that shortness of breath did wax and wane, but 
was continuous.  S.D. testified that the veteran had 
noticeable shortness of breath after walking a short 
distance. 

Shortness of breath is not included among the symptoms 
attributed to the veteran's service-connected chronic fatigue 
syndrome.  Because the veteran's shortness of breath is 
chronic and has not been attributed to a known diagnosis, the 
next inquiry is whether shortness of breath has been 
manifested to a degree of 10 percent or more under an 
appropriate diagnostic code.  However, because there is no 
pulmonary function test of record, it cannot be determined 
from the claims file whether further consideration for 
service connection for shortness of breath is warranted.  
VA's duty to assist the veteran includes obtaining necessary 
medical evidence and a remand will be necessary.  

Skin Disorder

The question is whether any skin lesion represents 
folliculitis, and/or tinea corporis or other diagnosed 
disorder and, if so, whether the diagnosed disorder began 
during active military service.  The veteran should therefore 
be examined by a dermatologist to determine the nature and 
etiology of any current skin disorder.  The dermatologist 
should review the claims files, examine the veteran, offer a 
diagnosis, and address whether it is at least as likely as 
not (50 percent or greater probability) that any current skin 
disorder began during active service.  

The Knees, Lumbar Spine, Cervical Spine, and the 
Left Shoulder 

Left knee, lumbar spine, cervical spine, and left 
acromioclavicular degenerative joint disease is 
shown by X-rays and the right knee has a torn 
meniscus.  The question is whether these 
diagnosed conditions are directly related to 
active service.  It would be helpful, therefore, 
if a physician would review the claims files and 
address whether it is at least as likely as not 
(50 percent or greater probability) that 
degenerative joint disease of the left knee, the 
lumbar spine, the cervical spine, and/or the left 
shoulder acromioclavicular joint arose during or 
is otherwise due to active service.  The veteran 
may be reexamined, if necessary.

Acquired Psychiatric Disability 

An Axis I diagnosis of depressive disorder, NOS 
was given in October 1996 and in March 2004 an 
anxiety disorder was mentioned; however no 
medical health professional has addressed the 
issue of service connection for either of these 
two mental disorders.  It would be helpful, 
therefore, if a psychiatrist would review the 
claims file, examine the veteran, offer a 
diagnosis or diagnoses, and address whether it is 
at least as likely as not (50 percent or greater 
probability) that any current mental disorder 
began during active service or within a year of 
discharge, or whether any service-connected 
disability has caused or aggravated any current 
Axis I mental disorder.  

1. Accordingly, this case is remanded to the AMC for the 
following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the remaining issues on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for a pulmonary function 
test (spirometry) and respiratory system 
examination.  The physician is asked to 
review the claims files and answer the 
following:

I.  What, if any, is the diagnosis 
for the veteran's claimed shortness 
of breath episodes?

II.  If, and only if, a diagnosis is 
offered for shortness of breath, is 
it at least as likely as not (50 
percent or greater probability) that 
the diagnosed illness had its onset 
in service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The veteran should be afforded an 
examination by a dermatologist.  The 
claims file should be forwarded to the 
dermatologist for review and an 
examination to determine the nature and 
etiology of any skin disorder.  The 
examiner is asked to review the March 
2004 VA examination report that notes 
multiple erythematous blanching papules 
of varying sizes on the back and on the 
upper arms.  For each skin disorder 
found, the physician is asked to offer a 
diagnosis, if appropriate, and address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the skin disorder began during active 
service.  The dermatologist should offer 
a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the dermatologist should 
state the reason.  

4.  The veteran should also be afforded 
an orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of degenerative joint 
disease of the cervical and lumbar spines 
and of the left shoulder 
acromioclavicular joint and the etiology 
of the right knee meniscal tear.  The 
claims file should be forwarded to the 
physician for review prior to the 
examination.  All indicated tests and 
studies should be undertaken.  The 
physician is asked to address whether it 
is at least as likely as not (50 percent 
or greater probability) that degenerative 
joint disease of the left shoulder, the 
cervical spine, the lumbar spine, and/or 
the left knee began during active 
service.  The physician is also asked to 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that a right knee meniscal 
tear began during active military 
service.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

5.  The veteran should be scheduled for a 
psychiatric examination to determine the 
nature and etiology of any current Axis I 
mental disorder.  All indicated tests and 
studies should be undertaken.  The claims 
file should be forwarded to the 
psychiatrist for review.  For each mental 
disorder found, the psychiatrist is asked 
to address whether it is at least as 
likely as not (50 percent or greater 
probability) that the disorder began 
during or within a year of active 
military service.  The psychiatrist 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
psychiatrist should state the reason.  

6.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claims for service connection for 
shortness of breath claimed due to 
undiagnosed illness, for a skin disorder, 
for joint pains in the lumbar spine, 
cervical spine, left shoulder 
acromioclavicular joint, for a right knee 
meniscal tear, and for an acquired 
psychiatric disorder.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given opportunity to respond.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  38 
C.F.R. § 3.655 (2006).  

The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


